DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7 & 9 are amended. Claims 6 & 8 are cancelled. Claims 10-11 are withdrawn from consideration. Claims 1-5, 7 & 9 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paganelli (US 2012/0237843 A1).
Regarding claim 1, Paganelli teaches a sensor element (11) for detecting at least one property of a fluid medium in at least one measuring chamber, the sensor element detecting an H2 proportion in a test gas, the sensor element comprising:							a reference chamber (36); 									a measuring diaphragm (32) separating the reference chamber from the measuring chamber, the measuring diaphragm being at least partially heatable by at least one heating element;												at least one channel (34), at least one fluid reference medium being able to be applied to the reference chamber through the channel;									a pressure source (i.e a pump for circulating a mixture of pure hydrogen and recycled hydrogen) which is fluidically connected to the channel and being designed to apply the fluid reference medium to the reference chamber; and 								at least one cap wafer (37) and at least one measuring chamber wafer (32+75), the measuring chamber wafer encompassing the measuring diaphragm (32), the cap wafer at least partially encompassing the channel via a wall (31), 								wherein the reference chamber is formed by the cap wafer and the measuring chamber wafer (Figs. 2-3; [0041]-[0045] & [0069]). 								Paganelli further teaches that the sensor element is able to withstand the pressure of the gas in the chamber knowing that it is subjected to the pressurized hydrogen in the fuel cell stack after the hydrogen is pumped from a tank ([0043]). Therefore, the fluid reference medium would be expected to have a pressure at least above 1 atmosphere which corresponds to an overpressure as described in the instant specification ([0005]) since the pressure of the hydrogen is lowered to around atmospheric pressure in stand-by mode or in a shut-down state which implies operation of the fuel cell wherein the pressurized hydrogen is supplied at above atmospheric pressure ([0068]). Moreover, Paganelli specifically teaches a filter (37), as the at least one cap wafer, which is made of a material that is permeable to gasses but impermeable to liquid water ([0042]). The instant specification states that “the cap wafer is understood as any wafer that bounds the reference chamber at least partially” (See instant specification [0013]). Since the filter of Paganelli bounds the reference chamber at least partially, the filter can be reasonably interpreted to read on the presently claimed cap wafer.									Paganelli further teaches the channel comprising a tubular passage defined by a surrounding hollow end piece (Fig. 2; [0042]) but is silent as to the passage having a cylindrical cross-section. 												However, the exact shape of the tubular passage is found to be an obvious matter of design choice so long as the tubular passage is able to convey the gas through the passage. “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant)”. See MPEP 2144.04 IV (B).
Regarding claim 2, Paganelli teaches the sensor element being designed to detect an H2 proportion in a test gas, the test gas being a fuel gas of a fuel cell ([0045]).
Regarding claim 3, Paganelli teaches the sensor element including the heating element and at least one temperature sensor ([0045]-[0046]).
Regarding claim 4, Paganelli teaches the sensor element including a housing at least partially enclosing the reference chamber (Fig. 2; [0043]).
Regarding claim 5, Paganelli teaches a side of the measuring diaphragm, which faces the reference chamber, comprising electrical connections which can be covered with a protective layer to withstand the atmosphere encountered in redox electrochemical reactors ([0044]).
Regarding claim 7, Paganelli teaches a sensor system for detecting at least one property of a fluid medium in at least one measuring space, comprising:					at least one sensor element (11) including a reference chamber (36), a measuring diaphragm separating the reference chamber from the measuring space, the measuring diaphragm (32) being at least partially heatable by at least one heating element, and at least one channel (34), at least one fluid reference medium be able to be applied to the reference chamber through the channel (Fig. 2; [0041]-[0045]); and									at least one control unit designed to determine the at least one property using the sensor element ([0012]-[0013] & [0027]);										a pressure source (i.e a pump for circulating a mixture of pure hydrogen and recycled hydrogen) which is fluidically connected to the channel and being designed to apply the fluid reference medium to the reference chamber;									at least one cap wafer (37) and at least one measuring chamber wafer (32+75), the measuring chamber wafer encompassing the measuring diaphragm (32), the cap wafer at least partially encompassing the channel via a wall (31), 								wherein the reference chamber is formed by the cap wafer and the measuring chamber wafer (Figs. 2-3; [0041]-[0045] & [0069]). 								Paganelli further teaches that the sensor element is able to withstand the pressure of the gas in the chamber knowing that it is subjected to the pressurized hydrogen in the fuel cell stack after the hydrogen is pumped from a tank ([0043]). Therefore, the fluid reference medium would be expected to have a pressure at least above 1 atmosphere which corresponds to an overpressure as described in the instant specification ([0005]) since the pressure of the hydrogen is lowered to around atmospheric pressure in stand-by mode or in a shut-down state which implies operation of the fuel cell wherein the pressurized hydrogen is supplied at above atmospheric pressure ([0068]). Moreover, Paganelli specifically teaches a filter (37), as the at least one cap wafer, which is made of a material that is permeable to gasses but impermeable to liquid water ([0042]). The instant specification states that “the cap wafer is understood as any wafer that bounds the reference chamber at least partially” (See instant specification [0013]). Since the filter of Paganelli bounds the reference chamber at least partially, the filter can be reasonably interpreted to read on the presently claimed cap wafer.
Regarding claim 9, Paganelli teaches a fuel cell system, comprising:				at least one fuel cell (22);										at least one sensor system for detecting at least one property of a fluid medium in at least one measuring space, including at least one sensor element (11) including a reference chamber (36), a measuring diaphragm separating the reference chamber from the measuring space, the measuring diaphragm (32) being at least partially heatable by at least one heating element, and at least one channel (34), at least one fluid reference medium be able to be applied to the reference chamber through the channel (Fig. 2; [0041]-[0045]); and at least one control unit designed to determine the at least one property using the sensor element ([0012]-[0013] & [0027]); wherein the sensor element is designed to detect an H2 proportion in a text gas, the test gas being a fuel gas of the fuel cell ([0045]);											wherein a pressure source (i.e a pump for circulating a mixture of pure hydrogen and recycled hydrogen) which is fluidically connected to the channel and being designed to apply the fluid reference medium to the reference chamber;								at least one cap wafer (37) and at least one measuring chamber wafer (32+75), the measuring chamber wafer encompassing the measuring diaphragm (32), the cap wafer at least partially encompassing the channel via a wall (31), 								wherein the reference chamber is formed by the cap wafer and the measuring chamber wafer (Figs. 2-3; [0041]-[0045] & [0069]). 								Paganelli further teaches that the sensor element is able to withstand the pressure of the gas in the chamber knowing that it is subjected to the pressurized hydrogen in the fuel cell stack after the hydrogen is pumped from a tank ([0043]). Therefore, the fluid reference medium would be expected to have a pressure at least above 1 atmosphere which corresponds to an overpressure as described in the instant specification ([0005]) since the pressure of the hydrogen is lowered to around atmospheric pressure in stand-by mode or in a shut-down state which implies operation of the fuel cell wherein the pressurized hydrogen is supplied at above atmospheric pressure ([0068]). Moreover, Paganelli specifically teaches a filter (37), as the at least one cap wafer, which is made of a material that is permeable to gasses but impermeable to liquid water ([0042]). The instant specification states that “the cap wafer is understood as any wafer that bounds the reference chamber at least partially” (See instant specification [0013]). Since the filter of Paganelli bounds the reference chamber at least partially, the filter can be reasonably interpreted to read on the presently claimed cap wafer.									Paganelli further teaches the channel comprising a tubular passage defined by a surrounding hollow end piece (Fig. 2; [0042]) but is silent as to the passage having a cylindrical cross-section. 												However, the exact shape of the tubular passage is found to be an obvious matter of design choice so long as the tubular passage is able to convey the gas through the passage. “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant)”. See MPEP 2144.04 IV (B).


Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that Paganelli does not fairly teach or suggest a tubular passage having a cylindrical cross-section. As noted in the above updated 35 U.S.C. 103 rejection, Paganelli teaches a channel drilled in an end wall of a hollow end-piece ([0042]) reading on the presently claimed tubular passage but is silent as to the tubular passage having a cylindrical cross-section. However, it does not appear that the cylindrical cross-sectional shape of the channel is significant for the purposes of achieving the goals of the present invention of detecting an H2 proportion in a test gas. Thus, barring an evidence that the cylindrical shape of the cross-section of the passage is critical, the presently claimed configuration is found to be an obvious matter of design choice. “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant)”. See MPEP 2144.04 IV (B). 											Thus, in view of the foregoing, claims 1-5, 7 & 9 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727